Citation Nr: 1011829	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  06-17 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include major depression and posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from September 1965 to 
August 1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2005 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran is seeking service connection for a psychiatric 
disorder, to include major depression and posttraumatic 
stress disorder (PTSD).  He attributes this condition to his 
inservice experiences while onboard the USS ADVANCE (MSO-510) 
off the coast of Vietnam.  In a January 2006 letter, the 
Veteran reported participating in recovery operations of U.S. 
pilots who had crashed off the coast of Vietnam.  Further, an 
October 2005 private medical treatment letter noted the 
Veteran's alleged stressors of a mortar attack; constantly 
being within the enemy's range of fire; searching suspicious 
water craft; taking prisoners; and using percussion grenades 
to prevent the enemy from planting explosives on his ship in 
the Da Nang harbor.

A review of the Veteran's report of separation, Form DD 214, 
revealed that he served on active duty in the Navy from 
September 1965 to August 1969.  The Veteran's service 
personnel records give no evidence of participation in 
combat.  However, his service personnel records indicate that 
he was assigned to the USS ADVANCE on October 10, 1968.  The 
records also indicate that he entered a hostile fire zone on 
November 22, 1968 and remained in this area until March 6, 
1969.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability, medical 
evidence, or in some cases lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2009); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2009).  The Court 
has held that:

[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the Veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the Veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the Veteran's testimony is 
found to be "satisfactory," e.g., 
credible, and "consistent with the 
circumstances, conditions, or hardships 
of [combat] service."

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304.  
Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

After reviewing the Veteran's claims file, the Board finds 
there is a further duty to assist the Veteran with his claim 
herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  Pursuant to the Board's May 2008 remand, the RO was 
to corroborate and verify the Veteran's alleged inservice 
stressors, and if any inservice stressor was verified, the RO 
was to schedule the Veteran for a VA psychiatric examination 
to determine whether he has a psychiatric disorder related to 
his military service, including his verified inservice 
stressor(s).

In response to the RO's stressor verification request, a 
December 2008 letter from the National Archives and Records 
Administration (NARA) noted that the deck logs for the USS 
ADVANCE did not reference "the sort of incidents for which 
you are seeking documentation."  However, a review of the 
actual deck logs supplied to the RO by the NARA revealed 
otherwise.  Specifically, notations in the deck logs from 
December 12 through 16, 1968, referred to duties including 
"inspecting sampans."  Moreover, records from February 12 
through 16, 1969, reported conducting sonar searches for 
downed aircraft.  Thus, the USS ADVANCE was involved in some 
of the incidents described by the Veteran.  Moreover, the 
December 2008 NARA letter noted that the ship's annual 
command history in custody of the Ships' Histories Branch, 
Naval Historical Center, "often contain more operational 
information than the deck log."

Under the circumstances of this case, additional development 
is required herein.  Specifically, the RO must attempt to 
verify the Veteran's claimed stressors with the Ships' 
Histories Branch, Naval Historical Center.  This action was 
specifically requested in the Board's May 2008 remand, and a 
search of these records was also further indicated by the 
NARA response herein.  Stegall v. West, 11 Vet. App. 268, 271 
(1998) (holding that a remand by the Board confers on the 
Veteran, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand).

Thereafter, the Veteran should be provided with a VA 
examination to ascertain the nature, severity, and etiology 
of any psychiatric disorder, including major depression and 
PTSD, found.  This action is required as the record 
establishes that the USS ADVANCE was involved in searching 
suspicious water craft and searching for downed aircraft, 
which are stressors alleged by the Veteran.  Stegall v. West, 
11 Vet. App. at 271.  


Accordingly, the claim is remanded for the following actions:

1.  The RO must contact the Veteran to 
provide him an opportunity to identify 
all VA and non-VA medical providers who 
have treated him for a psychiatric 
disorder, including major depression and 
PTSD.  The RO should also specifically 
request a release from the Veteran to 
obtain any actual treatment records 
available from J. L., Ph.D., and G. M., 
BCD, LICSW.  The RO must then obtain 
copies of the related medical records 
that are not already in the claims file.  
All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain the identified records, the RO 
is unable to secure same, the RO must 
notify the Veteran and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
(c) describe any further action to be 
taken by the RO with respect to the 
claim; and (d) that he is ultimately 
responsible for providing the evidence.  
The Veteran and his representative must 
then be given an opportunity to respond.

2.  The RO must review the claims file 
and prepare a summary of the claimed 
stressors and the Veteran's inservice 
activities based on review of all 
pertinent documents.  This summary should 
include the Veteran's reported stressors 
while serving onboard the USS ADVANCE 
(MSO-510) off the coast of Vietnam, from 
November 1968 to March 1969, and include 
his reported participation in the 
recovery operations of U.S. pilots who 
had crashed off the coast of Vietnam; an 
alleged mortar attack; constantly being 
within the enemy's range of fire; 
searching suspicious water craft; taking 
prisoners; and using percussion grenades 
to prevent the enemy from planting 
explosives on his ship in the Da Nang 
harbor.  This summary, and all supporting 
documents regarding the Veteran's claimed 
stressors, must be sent to Ship's 
Histories Branch, Naval Historical 
Center, 805 Kidder Breese, S.E., 
Washington Navy Yard, Washington, D.C. 
20374-5060, who must indicate whether 
there is documentary support showing any 
claimed stressor occurred.  The Ship's 
Histories Branch must be asked to provide 
copies of any available documentation 
describing the activities of the ship to 
which the Veteran was assigned while off 
the coast of Vietnam.  All documents 
received must be associated with the 
claims file.  

3.  When the above action has been 
completed, the Veteran must be provided 
with a VA examination to ascertain the 
nature, severity, and etiology of any 
psychiatric disorder, including major 
depression and PTSD, found.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All necessary 
special studies or tests including 
psychological testing and evaluation must 
be accomplished.  The examination report 
must include a detailed account of all 
pathology found to be present.  The 
examiner must integrate the previous 
psychiatric findings and diagnoses of 
current findings to obtain a true picture 
of the nature of the Veteran's 
psychiatric status.  The RO must provide 
the examiner a summary of any verified 
stressors and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to a verified in-service 
stressor has resulted in the current 
psychiatric symptoms.  


Following a review of the service and 
postservice medical records, the examiner 
must state whether any diagnosed 
psychiatric disorder is related to the 
Veteran's active duty service.  

If the diagnosis of PTSD is deemed 
appropriate, the examiner must specify 
(1) whether each alleged stressor found 
to be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.  

The report of examination must include a 
complete rationale for all opinions 
expressed.  If the examiner cannot 
provide the requested opinions without 
resorting to speculation, it must be so 
stated, and the examiner must provide the 
reasons why an opinion would require 
speculation.  The report prepared must be 
typed.

4.  The RO must notify the Veteran that 
it is his responsibility to report for 
the scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran 
does not report for the scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

5.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

6.  After completing the above actions 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the RO must re-
adjudicate the claim for entitlement to 
service connection for a psychiatric 
disorder, including major depression and 
PTSD.  If the claim remains denied, a 
supplemental statement of the case 
addressing all evidence received since 
the January 2009 supplemental statement 
of the case must be provided to the 
Veteran and his representative.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

